Exhibit 10.17(b)

FORM OF

STOCK APPRECIATION RIGHTS AGREEMENT

This STOCK APPRECIATION RIGHTS AGREEMENT (the “Agreement”), dated as of
            (the “Grant Date”) is made by and between HCA Holdings, Inc., a
Delaware corporation (hereinafter referred to as the “Company”), and the
individual whose name is set forth below, who is an employee of the Company or a
Subsidiary or Affiliate of the Company, hereinafter referred to as the
“Grantee”. Any capitalized terms herein not otherwise defined in Article I shall
have the meaning set forth in the 2006 Stock Incentive Plan for Key Employees of
HCA Holdings, Inc. and its Affiliates, as amended and restated (the “Plan”).

WHEREAS, the Company wishes to carry out the Plan, the terms of which are hereby
incorporated by reference and made a part of this Agreement; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company,
including any subcommittee formed pursuant to Section 3(a) of the Plan, (or, if
no such committee is appointed, the Board of Directors of the Company) (the
“Committee”) has determined that it would be to the advantage and best interest
of the Company and its shareholders to grant an award of Stock Appreciation
Rights (“SARs”) as provided for herein to the Grantee as an incentive for
increased efforts during his or her term of office, employment or service with
the Company or its Subsidiaries or Affiliates, and has advised the Company
thereof and instructed the undersigned officers to issue said SARs;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

STOCK APPRECIATION RIGHTS GRANT

 

Grantee:    [Participant Name]    [ParticipantAddress] Aggregate number of Time
SARs granted hereunder (“Time SARs”):    [Time SAR Award] Aggregate number of
EBTIDA Performance SARs granted hereunder (“EBTIDA Performance SARs”):   
[EBITDA Performance SAR Award] Base Price of all SARs granted hereunder:   
[Base Price] Grant Date of Award (“Grant Date”):    [Grant Date]



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates to the contrary.

 

Section 1.1. Cause

“Cause” shall mean “Cause” as such term may be defined in any employment
agreement or change-in-control agreement in effect at the time of termination of
employment between the Grantee and the Company or any of its Subsidiaries or
Affiliates, or, if there is no such employment or change-in-control agreement,
“Cause” shall mean (i) willful and continued failure by Grantee (other than by
reason of a Permanent Disability) to perform his or her material duties with
respect to the Company or its Subsidiaries which continues beyond ten
(10) business days after a written demand for substantial performance is
delivered to Grantee by the Company (the “Cure Period”); (ii) willful or
intentional engaging by Grantee in material misconduct that causes material and
demonstrable injury, monetarily or otherwise, to the Company, the Investors or
their respective Affiliates; (iii) conviction of, or a plea of nolo contendere
to, a crime constituting (x) a felony under the laws of the United States or any
state thereof or (y) a misdemeanor for which a sentence of more than six months’
imprisonment is imposed; or (iv) Grantee’s engaging in any action in breach of
restrictive covenants made by Grantee under any Management Stockholder’s
Agreement (if applicable) or other agreement containing restrictive covenants
(e.g., covenants not to disclose confidential information, to compete with the
business of the Company or its Subsidiaries or to solicit the employees thereof
to terminate their employment) or any employment or change-in-control agreement
between the Grantee and the Company or any of its Subsidiaries, which continues
beyond the Cure Period (to the extent that, in the Board’s reasonable judgment,
such breach can be cured).

 

Section 1.2. EBITDA Performance SARs

“EBITDA Performance SARs” shall mean the SARs granted on the terms and
conditions set forth herein, with respect to all or any part of an aggregate
number of shares of Common Stock set forth above opposite the term EBITDA
Performance SARs.

 

Section 1.3. Fiscal Year

“Fiscal Year” shall mean each of the             ,             ,             
and             fiscal years of the Company (which, for the avoidance of doubt,
ends on December 31 of any given calendar year).

 

Section 1.4. Good Reason

“Good Reason” shall mean “Good Reason” as such term may be defined in any
employment agreement or change-in-control agreement in effect at the time of

 

2



--------------------------------------------------------------------------------

termination of employment between the Grantee and the Company or any of its
Subsidiaries or Affiliates, or, if there is no such employment or
change-in-control agreement, “Good Reason” shall mean (i) (A) a reduction in
Grantee’s base salary (other than a general reduction in base salary that
affects all similarly situated employees (defined as all employees within the
same Company pay grade as that of Grantee) in substantially the same proportions
that the Board implements in good faith after consultation with the Chief
Executive Officer (“CEO”) and Chief Operating Officer of the Company, if any);
(B) a reduction in Grantee’s annual incentive compensation opportunity; or
(C) the reduction of benefits payable to Grantee under the Company’s
Supplemental Executive Retirement Plan (if Grantee is a participant in such
plan), in each case other than any isolated, insubstantial and inadvertent
failure by the Company that is not in bad faith and is cured within ten
(10) business days after Grantee gives the Company written notice of such event;
provided that the events described in (i)(A) or (i)(B) above will not be deemed
to give rise to Good Reason if employment is terminated, but Grantee declines an
offer of employment involving a loss of compensation of less than 15% from a
purchaser, transferee, outsourced vendor, new operating entity or affiliated
employer; (ii) a substantial diminution in Grantee’s title, duties and
responsibilities, other than any isolated, insubstantial and inadvertent failure
by the Company that is not in bad faith and is cured within ten (10) business
days after Grantee gives the Company written notice of such event; or (iii) a
transfer of Grantee’s primary workplace to a location that is more than twenty
(20) miles from his or her workplace as of the date of this Agreement; provided
that Good Reason shall not be deemed to occur merely because Grantee’s willful
decision to change position or status within the Company or any of its
Subsidiaries causes one or more of the occurrences described in (i), (ii), or
(iii) to come about.

 

Section 1.5. Permanent Disability

“Permanent Disability” shall mean “Disability” as such term is defined in any
employment agreement between Grantee and the Company or any of its Subsidiaries,
or, if there is no such employment agreement, “Disability” as defined in the
long-term disability plan of the Company.

 

Section 1.6. Retirement

“Retirement” shall mean Grantee’s resignation (other than for Good Reason) from
service with the Company and the Service Recipients (i) after attaining 65 years
of age or (ii) after attaining 55 years of age and completing ten (10) years of
service with the Company or any Service Recipient.

 

Section 1.7. SARs

“SARs” shall mean the aggregate of the Time SARs and the EBITDA Performance SARs
granted under Section 2.1 of this Agreement.

 

3



--------------------------------------------------------------------------------

Section 1.8. Secretary

“Secretary” shall mean the Secretary of the Company.

 

Section 1.9. Time SARs

“Time SARs” shall mean the SARs granted on the terms and conditions set forth
herein with respect to all or any part of an aggregate number of shares of
Common Stock set forth above opposite the term Time SARs.

ARTICLE II

GRANT OF SARS

 

Section 2.1. Grant of SARs

For good and valuable consideration, on and as of the date hereof the Company
irrevocably grants to the Grantee an award of the following SARs: (a) the Time
SARs and (b) the EBITDA Performance SARs (together, the “Award”), in each case
on the terms and conditions set forth in this Agreement. Each SAR represents the
right to receive pursuant to this Agreement, upon exercise of the SAR, a payment
from the Company in shares of Common Stock having a value equal to the excess of
the Fair Market Value of one Share on the exercise date over the Base Price (as
defined below).

Section 2.2. Base Price

Subject to Section 2.4, the base price of each SAR granted pursuant to this
Agreement (the “Base Price”) shall be as set forth above.

Section 2.3. No Guarantee of Employment

Nothing in this Agreement or in the Plan shall confer upon the Grantee any right
to continue in the employ of the Company or any Service Recipient or shall
interfere with or restrict in any way the rights of the Company and the Service
Recipients, which are hereby expressly reserved, to terminate the employment of
the Grantee at any time for any reason whatsoever, with or without cause,
subject to the applicable provisions of, if any, the Grantee’s employment
agreement with the Company or offer letter provided by the Company or a Service
Recipient to the Grantee.

Section 2.4. Adjustments to SARs

The SARs shall be subject to the adjustment provisions of Sections 8 and 9 of
the Plan, provided, however, that in the event of the payment of an
extraordinary dividend by the Company to its stockholders, then: first, the Base
Price of each SAR shall be reduced by the amount of the dividend per share paid,
but only to the extent the Committee determines it to be permitted under
applicable tax laws and it will not have adverse tax consequences to the
Grantee; and, if such reduction cannot be fully effected

 

4



--------------------------------------------------------------------------------

due to such tax laws, second, the Company shall pay to the Grantee a cash
payment, on a per SAR basis, equal to the balance of the amount of the dividend
not permitted to be applied to reduce the Base Price of the applicable SARs as
follows: (a) for each Share with respect to which a vested SAR relates, promptly
following the date of such dividend payment; and (b), for each Share with
respect to which an unvested SAR relates, on the date on which such SAR becomes
vested and exercisable with respect to such Share.

ARTICLE III

PERIOD OF EXERCISABILITY

 

Section 3.1. Commencement of Exercisability

(a) So long as the Grantee continues to be employed by the Company or any other
Service Recipient, this Award shall become vested and exercisable pursuant to
the following schedules:

(i) Time SARs. This Award shall become vested and exercisable with respect to
25% of the Time SARs on each of the first four anniversaries of the Grant Date.

(ii) EBITDA Performance SARs. This Award shall be eligible to become vested as
to 25% of the EBITDA Performance SARs (the “Eligible SARs”) at the end of each
of the four Fiscal Years, if the Company, on a consolidated basis, achieves its
annual EBITDA targets for the given Fiscal Year, as each such target shall be
established by the Committee on the attached Schedule A or otherwise within the
first ninety days of each such Fiscal Year (each, once so established, an
“EBITDA Target”) for the given Fiscal Year. In the event the actual EBITDA for a
Fiscal Year equals or exceeds the minimum percentage of the EBITDA Target set
forth on Schedule A for such year, a portion of the Eligible SARs shall become
vested as provided in the attached Schedule A as of the last day of the
applicable Fiscal Year. Subject to the immediately preceding sentence, in the
event that the EBITDA Target is not achieved in a particular Fiscal Year, then
that portion of the Eligible SARs that failed to vest due to the Company’s
failure to achieve 100% of its EBITDA Target shall be forfeited and immediately
terminated as of the date the actual EBITDA for the Fiscal Year has been
certified by the Committee. Any portion of the Eligible SAR that becomes vested
pursuant to this Section 3.1(a)(ii) shall become first exercisable upon the
determination by the Committee that the applicable EBITDA Targets have been
achieved.

(b) Notwithstanding the foregoing (but subject to Section 3.1(c) below), upon
the occurrence of a Change in Control (the definition of which is set forth on
Schedule B attached hereto):

(i) this Award shall become immediately vested and exercisable immediately prior
to a Change in Control as to 100% of the Time SARs (but only to the extent this
Award has not otherwise terminated or become exercisable with respect to such
SARs);

 

5



--------------------------------------------------------------------------------

(ii) this Award shall become immediately vested and exercisable immediately
prior to a Change in Control as to 100% of the Eligible SARs with respect to
(i) the Fiscal Year in which the Change in Control occurs and (ii) each
subsequent Fiscal Year (but only to the extent this Award has not otherwise
terminated or become exercisable with respect to such SARs); and

(c) Notwithstanding the foregoing, no part of this Award shall become vested as
to any additional SARs as of any date following the termination of Grantee’s
employment with the Company or any Service Recipient for any reason and any SAR,
which is (or determined to be) unvested as of the Grantee’s termination of
employment, shall immediately expire without payment therefor.

 

Section 3.2. Expiration of SARs

The Grantee may not exercise any SAR granted pursuant to this Award after the
first to occur of the following events:

(a) The tenth anniversary of the Grant Date so long as the Grantee remains
employed with the Company or any Service Recipient through such date;

(b) The third anniversary of the date of the Grantee’s termination of employment
with the Company and all Service Recipients, if the Grantee’s employment
terminates by reason of death or Permanent Disability;

(c) Immediately upon the date of the Grantee’s termination of employment by the
Company or any Service Recipient for Cause, including if a vested SAR has not
yet become exercisable pursuant to Section 3.1(a)(ii);

(d) One hundred and eighty (180) days after the date of the Grantee’s
termination of employment by the Company or any Service Recipient without Cause
(for any reason other than as set forth in Section 3.2(b));

(e) One hundred and eighty (180) days after the date of the Grantee’s
termination of employment with the Company or any Service Recipient by the
Grantee for Good Reason;

(f) The third anniversary of the date of the Grantee’s termination of employment
with the Company or any Service Recipient by the Grantee upon Retirement.

(g) Sixty (60) days after the date of the Grantee’s termination of employment
with the Company or any Service Recipient by the Grantee without Good Reason
(except due to Retirement, death or Permanent Disability); or

(h) At the discretion of the Company, if the Committee so determines pursuant to
Section 9 of the Plan.

 

6



--------------------------------------------------------------------------------

For the avoidance of doubt, for purposes of this Agreement, Grantee’s employment
shall not be deemed to have terminated so long as Grantee remains employed by
any Service Recipient.

ARTICLE IV

EXERCISE

 

Section 4.1. Person Eligible to Exercise

The Grantee may exercise only that portion of this Award that has both vested
and become exercisable at the time Grantee desires to exercise this Award and
that has not expired pursuant to Section 3.2. During the lifetime of the
Grantee, only the Grantee (or his or her duly authorized legal representative)
may exercise the SARs granted pursuant to this Award or any portion thereof.
After the death of the Grantee, any vested and exercisable portion of this Award
may, prior to the time when such portion becomes unexercisable under
Section 3.2, be exercised by his personal representative or by any person
empowered to do so under the Grantee’s will or under the then applicable laws of
descent and distribution.

 

Section 4.2. Partial Exercise

Any vested and exercisable portion of this Award, or the entire Award, if then
wholly vested and exercisable, may be exercised in whole or in part at any time
prior to the time when the Award or portion thereof becomes unexercisable under
Section 3.2.

 

Section 4.3. Manner of Exercise

Subject to the Company’s code of conduct and securities trading policies as in
effect from time to time, this Award, or any exercisable portion thereof, may be
exercised solely by delivering to the Company or its designated agent all of the
following prior to the time when the Award or such portion becomes unexercisable
under Section 3.2:

(a) Notice in writing (or such other medium acceptable to the Company or its
designated agent) signed or acknowledged by the Grantee or other person then
entitled to exercise the Award, stating the number of SARs subject to the Award
in respect of which the Award is thereby being exercised, such notice complying
with all applicable rules established by the Committee;

(b) [intentionally omitted]

(c) (i) Full payment (in cash or by check or by a combination thereof) to
satisfy the minimum withholding tax obligation with respect to which the Award
or portion thereof is exercised or (ii) indication that the Grantee elects to
satisfy the withholding tax obligation through an arrangement that is compliant
with the Sarbanes-Oxley Act of 2002 (and any other applicable laws and exchange
rules) and that provides

 

7



--------------------------------------------------------------------------------

for the delivery of irrevocable instructions to a broker to sell Shares obtained
upon the exercise of the Award and to deliver promptly to the Company an amount
to satisfy the minimum withholding tax obligation that would otherwise be
required to be paid by the Grantee to the Company pursuant to clause (i) of this
subsection (c), or (iii) if made available by the Company, indication that the
Grantee elects to have the number of Shares that would otherwise be issued to
the Grantee upon exercise of such Award (or portion thereof) reduced by a number
of Shares having an aggregate Fair Market Value, on the date of such exercise,
equal to the payment to satisfy the minimum withholding tax obligation that
would otherwise be required to be made by the Grantee to the Company pursuant to
clause (i) of this subsection (c).

(d) If required by the Company, a bona fide written representation and
agreement, in a form satisfactory to the Company, signed by the Grantee or other
person then entitled to exercise such Award or portion thereof, stating that the
shares of Common Stock are being acquired for his own account, for investment
and without any present intention of distributing or reselling said shares or
any of them except as may be permitted under the Securities Act of 1933, as
amended (the “Act”), and then applicable rules and regulations thereunder, and
that the Grantee or other person then entitled to exercise such Award or portion
thereof will indemnify the Company against and hold it free and harmless from
any loss, damage, expense or liability resulting to the Company if any sale or
distribution of the shares by such person is contrary to the representation and
agreement referred to above; provided, however, that the Company may, in its
reasonable discretion, take whatever additional actions it deems reasonably
necessary to ensure the observance and performance of such representation and
agreement and to effect compliance with the Act and any other federal or state
securities laws or regulations; and

(e) In the event the Award or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than the Grantee, appropriate proof
of the right of such person or persons to exercise the Award.

Without limiting the generality of the foregoing, the Company may require an
opinion of counsel acceptable to it to the effect that any subsequent transfer
of shares acquired on exercise of this Award (or portion thereof) does not
violate the Act, and may issue stop-transfer orders covering such Shares. Share
certificates evidencing stock issued on exercise of any portion of this Award
shall bear an appropriate legend referring to the provisions of subsection
(d) above and the agreements herein. The written representation and agreement
referred to in subsection (d) above shall, however, not be required if the
shares to be issued pursuant to such exercise have been registered under the
Act, and such registration is then effective in respect of such shares.

 

8



--------------------------------------------------------------------------------

Section 4.4. Conditions to Issuance of Stock Certificates

The Shares issuable (whether by certificate or otherwise) upon the exercise of
this Award, or any portion thereof, may be either previously authorized but
unissued Shares or issued Shares, which have then been reacquired by the
Company. Such Shares shall be fully paid and nonassessable. If share
certificates are to be issued, the Company shall not be required to issue or
deliver any certificate or certificates for Shares purchased upon the exercise
of this Award or portion thereof prior to fulfillment of all of the following
conditions:

(a) The obtaining of approval or other clearance from any state or federal
governmental agency which the Committee shall, in its reasonable and good faith
discretion, determine to be necessary or advisable; and

(b) The lapse of such reasonable period of time following the exercise of the
Award as the Committee may from time to time establish for reasons of
administrative convenience or as may otherwise be required by applicable law.

 

Section 4.5. Rights as Stockholder

Except as otherwise provided in Section 2.4 of this Agreement, the holder of any
SARs subject to this Award shall not be, nor have any of the rights or
privileges of, a stockholder of the Company in respect of any Shares issuable
upon the exercise of this Award or any portion thereof unless and until
certificates representing such Shares shall have been issued by the Company to
such holder, or the Company or its designated agent has otherwise recorded the
appropriate book entries evidencing Grantee’s ownership of the Shares.

ARTICLE V

MISCELLANEOUS

 

Section 5.1. Administration

The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules.
All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Grantee, the Company and all other
interested persons. No member of the Committee shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or this Award. In its absolute discretion, the Board may at any time
and from time to time exercise any and all rights and duties of the Committee
under the Plan and this Agreement.

 

Section 5.2. Award Not Transferable

No part of, or interest in, this Award shall be liable for the debts, contracts
or engagements of the Grantee or his successors in interest or shall be subject
to disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 5.2 shall not prevent transfers by will or by the
applicable laws of descent and distribution.

 

9



--------------------------------------------------------------------------------

Section 5.3. Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary or its designee, and any
notice to be given to the Grantee shall be addressed to him at the address
(including an electronic address) reflected in the Company’s books and records.
By a notice given pursuant to this Section 5.3, either party may hereafter
designate a different address for notices to be given to him. Any notice, which
is required to be given to the Grantee, shall, if the Grantee is then deceased,
be given to the Grantee’s personal representative if such representative has
previously informed the Company of his status and address by written notice
under this Section 5.3. Any notice shall have been deemed duly given when
(i) delivered in person, (ii) delivered in an electronic form approved by the
Company, (iii) enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service, or
(iv) enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with fees prepaid) in an office regularly maintained by FedEx, UPS,
or comparable non-public mail carrier.

 

Section 5.4. Titles; Pronouns

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement. The masculine pronoun
shall include the feminine and neuter, and the singular the plural, where the
context so indicates.

 

Section 5.5. Applicability of Plan

The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof. The terms of this Agreement are
governed by the terms of the Plan, and in the case of any inconsistency between
the terms of this Agreement and the terms of the Plan, the terms of the Plan
shall govern.

 

Section 5.6. Amendment

Subject to Section 10 of the Plan, this Agreement may be amended only by a
writing executed by the parties hereto, which specifically states that it is
amending this Agreement.

 

Section 5.7 Governing Law

The laws of the State of Delaware shall govern the interpretation, validity and
performance of the terms of this Agreement regardless of the law that might be
applied under principles of conflicts of laws.

 

10



--------------------------------------------------------------------------------

Section 5.8 Arbitration

In the event of any controversy among the parties hereto arising out of, or
relating to, this Agreement which cannot be settled amicably by the parties,
such controversy shall be finally, exclusively and conclusively settled by
mandatory arbitration conducted expeditiously in accordance with the American
Arbitration Association rules, by a single independent arbitrator. Such
arbitration process shall take place within the Nashville, Tennessee
metropolitan area. The decision of the arbitrator shall be final and binding
upon all parties hereto and shall be rendered pursuant to a written decision,
which contains a detailed recital of the arbitrator’s reasoning. Judgment upon
the award rendered may be entered in any court having jurisdiction thereof. Each
party shall bear its own legal fees and expenses, unless otherwise determined by
the arbitrator. If the Grantee substantially prevails on any of his or her
substantive legal claims, then the Company shall reimburse all legal fees and
arbitration fees incurred by the Grantee to arbitrate the dispute.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

HCA HOLDINGS, INC. By:  

 

Its:  

 

Grantee: (electronically accepted)

 

11



--------------------------------------------------------------------------------

Schedule A

EBITDA Targets

 

Fiscal Year

  

FY1

   

FY2

   

FY3

   

FY4

 

EBITDA Target

     TBD 1      TBD 1      TBD 1      TBD 1 

Partial Vesting Schedule

 

Actual EBITDA (% of Budget)

 

100%+

 

99.0% - 99.9%

 

98.0% - 98.9%

 

97.0% - 97.9%

 

96.0% - 96.9%

 

< 96.0%

% Eligible SARs2 Vesting   100%   80%   60%   40%   20%   0%

“EBITDA” means earnings before interest, taxes, depreciation, amortization, net
income attributable to noncontrolling interests, gains or losses on sales of
facilities, gains or losses on extinguishment of debt, asset or investment
impairment charges, restructuring charges, any expenses for share-based
compensation under ASC Topic 718, and any other expenses or losses resulting
from significant, unusual and/or nonrecurring events, as described in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report for the Fiscal Year, as
determined in good faith by the Board or the Committee in consultation with the
CEO. In the event the Company disposes of or acquires any facility during the
Fiscal Year, the EBITDA target for such year shall be adjusted appropriately
(based on the number of days during the year for which the facility was owned)
to reflect the acquisition or disposition.

In addition to any adjustments enumerated in the definition of “EBITDA”, above,
the Committee is hereby authorized to make adjustments in the terms and
conditions of, and the criteria included in, awards in recognition of unusual or
nonrecurring events affecting the Grantee, the Company, or any Subsidiary or
Affiliate, or the financial statements of the Company or of any Subsidiary or
Affiliate; in the event of changes in applicable laws, regulations or accounting
principles; or in the event the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under this Agreement. The
Committee is also authorized to adjust performance targets or awards downward to
avoid unwarranted windfalls.

 

1  The annual EBITDA targets for each of FY1, FY2, FY3 and FY4 shall be
determined during the first 90 days of the relevant Fiscal Year, in accordance
with Section 3.1(a)(ii) hereof.

2  For the avoidance of doubt, the “Eligible SARs” with respect to any Fiscal
Year equals 25% of the EBITDA Performance SARs granted hereunder.



--------------------------------------------------------------------------------

Schedule B

Definition of Change in Control

For purposes of this Agreement, the term “Change in Control” shall mean, in lieu
of any definition contained in the Plan:

(i) the sale or disposition, in one or a series of related transactions, of all
or substantially all of the assets of the Company to any Person or Group other
than, as of the date of determination, (A) any and all of an employee benefit
plan (or trust forming a part thereof) maintained by (1) the Company or (2) any
corporation or other Person of which a majority of its voting power of its
voting equity securities or equity interest is owned, directly or indirectly, by
the Company; (B) Hercules Holding II, LLC, a Delaware limited liability company
(or any successor) (“Hercules Holding II”), but only for so long as Hercules
Holding II continues to hold at least 30% of the voting power of the Company’s
voting equity securities, or (C) any Equity Sponsor (as defined in the Company’s
Amended and Restated Certificate of Incorporation dated as of March 8, 2011),
but only for so long as the Equity Sponsors, in the aggregate, continue to hold
at least 30% of the voting power of the Company’s voting equity securities (any
of the foregoing, “Permitted Holders”); or

(ii) any Person or Group, other than the Permitted Holders, becomes the
Beneficial Owner (as such term is defined in Rule 13d-3 under the Exchange Act
(or any successor rule thereto) (except that a Person shall be deemed to have
“beneficial ownership” of all shares that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total voting power of
the voting stock of the Company (or any entity which controls the Company),
including by way of merger, consolidation, tender or exchange offer or
otherwise; or

(iii) a reorganization, recapitalization, merger or consolidation (a “Corporate
Transaction”) involving the Company, unless securities representing more than
50% of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of the Company or the
corporation resulting from such Corporate Transaction (or the parent of such
corporation) are Beneficially Owned subsequent to such transaction by the Person
or Persons who were the Beneficial Owners of the outstanding voting securities
entitled to vote generally in the election of directors of the Company
immediately prior to such Corporate Transaction, in substantially the same
proportions as their ownership immediately prior to such Corporate Transaction;
or

(iv) during any period of 12 months, individuals who at the beginning of such
period constituted the Board (together with any new directors whose election by
such Board or whose nomination for election by the shareholders of the Company
was approved by a vote of a majority of the directors of the Company, then still
in office, who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board then in office.

 

2